Burket, J.,
dissenting:
As I read the petition, the house at which plaintiff below was visiting was on the same premises as the stand pipe, and was a part of said premises, and was not on adjoining premises, and therefore the water company owed no duty to her, and when she went upon the premises without the invitation of the company, she went at her own peril. There is no rule of law warranting the placing- of the house by construction on adjoining premises, when it in fact stands upon the premises of the waterworks company.